DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-50 of copending Application No. 17/473868 (US 2022/0008069). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite a multi denier suture for repair of soft tissue, comprising: a structure comprising strands, a first segment having a first denier, a second segment having a second denier greater than the first denier and a transition zone between the first and second segments, and a third segment having a third denier.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 11,116,498. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite a multi denier suture for repair of soft tissue, comprising: a structure comprising strands, a first segment having a first denier, a second segment having a second denier greater than the first denier and a transition zone between the first and second segments, and a third segment having a third denier, first and second braids segments being braided together to form a continuous suture braid.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 discloses the language “a plurality of outer strands braided together in a braid extending a length of the suture, wherein a portion of the plurality of outer stands terminate in a transition zone between the first suture segment and the second suture segment” on lines 6-8.  The language is unclear as to whether the plurality of outer strands are part of the first suture segment and the second suture segment, as also indicated in claim 21.  For the purposes of examination, it is being interpreted that the first suture segment and the second suture segment comprise the plurality of outer strands braided together in a braid and extending a length of the suture, a portion of the outer strands terminating in a transition zone between the first suture segment and the second suture segments.  
Claim 30 is dependent upon claim 29.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5 and 8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Haskell US 2257953.


Regarding claim 1, Haskell discloses a suture configured to be used for repair of soft tissue (Examiner notes that although that is not the intended use, the configuration of the wire has the same structural limitations as claimed and would be configured to be placed against soft tissue), a first suture segment 8 having a first denier comprising a first plurality of strands (figure 2, page 1, column 2, lines 48-52); a second suture segment 14 having a second denier comprising the first plurality of strands 6 and a second plurality of strands 7 (figure 2, page 2, column 1, line 10-19), wherein the second denier is greater than the first denier and the second plurality of strands terminate in a transition zone 9 between the first suture segment and the second suture segment (page 2, column 1, lines 10-16); a third suture segment 17 having a third denier (figure 2), wherein the third denier is greater than the second denier (wire is tapered along the length by cutting the threads as desired to produce a thicker or thinner segment, or a segment having a larger or smaller denier, page 2, column 1, lines 10-34); wherein the suture is configured to be placed against the soft tissue (although that is not the intended use, the configuration of the wire has the same structural limitations as claimed and would be configured to be placed against soft tissue).
Regarding claim 5, Haskell discloses wherein the transition zone 9 comprises a plurality of ends of the second plurality of strands in an outer element of the suture (page 1, column 2, line 52 – page 2, column 1, line 10; plurality of strands 5/6 are cut at transition point 9 to form a tapered suture, figures 1, 2; the suture ends are then tucked back into the wire, but each strand will form at least a portion of an outer element where tucked back inside).
Regarding claim 8, Haskell discloses wherein a highest denier portion of the suture is configured to be placed against the soft tissue, wherein the soft tissue is the soft tissue to be repaired (the suture or wire has the same structural limitations as claimed and would be configured to be placed against soft tissue).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haskell US 2257953.
Regarding claim 4, Haskell discloses wherein the third denier larger than the first denier, and wherein the first, second, and third deniers are constant (portion 8, 14, and portion next to transition point 17, see annotated figure 2 below; braiding of the strands continues in a constant manner, until additional strands are added or removed as depending on the length or size as desired, page 2, column 1, line 17-56), but fails to explicitly disclose the third denier being at least twice as large as the first denier.  However, Haskell discloses that any number of threads or strands may be used to provide the desired thickness or diameter dependent upon the number and size of the threads used (page 1, column 2, lines 40-55). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a third denier being at least twice as large as the first denier, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

    PNG
    media_image1.png
    676
    301
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 9-28 are rejected on the ground of nonstatutory double patenting as presented above, but would be allowable if a proper terminal disclaimer is filed and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29 and 30 are rejected under 35 USC 112 and on the ground of nonstatutory double patenting as presented above, but would be allowable if amended to address the 35 USC 112 rejections, and if a proper terminal disclaimer is filed.  
Claims 2, 3, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if a proper terminal disclaimer is filed and the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter: 
 The prior art of record or at large fails to disclose strands of the first plurality of strands and strands of the second plurality of strands are braided together in a continuous braid or tubular braid, the continuous braid extends through the first segment, the transition zone, and the second segment, forming an outermost layer or outer element of the suture.  
The prior art of record or at large fails to disclose an outer element of the suture comprising strands of the first and second segments braided together to form a tubular overbraid of the suture, the suture further comprising an inner element inside the tubular overbraid, the inner element having a shorter length than an entire suture length.
The prior art of record or at large fails to disclose a first suture segment comprising a first plurality of strands braided together in a first braid; a second suture segment comprising a second plurality of strands braided together with the first plurality of strands in a braid, the strands in the second suture segment are greater in number than the first segment, and the first and second braids are in a continuous braid comprising outer strands of the suture, a portion of the outer strands terminating in a transition zone between the first suture segment and the second suture segment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771               

/DIANE D YABUT/Primary Examiner, Art Unit 3771